DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 17, it recites the limitation an "account identification" in step of prompting a caller for an account identification and step of assuming an account identification. They are not clear these terms having same meanings or values. Also, it recites the terms “the account information” in the step of assuming. Is “the account information” same as the terms “account identification” above?   There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 18-20, because of their dependency, they are rejected as with the same reasons as set forth its independent claim 17 above.

Claim Objections
For Examination purposes, Examiner has assumed that the terms “account information” and “account identification” can be read as a user ID or an account number in the cited references as presented in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunn et al. (US 2018/0196721).
Regarding claim 1, Dunn et al. (“Dunn”) teaches a system for accessing information via a voice device (i.e., a system as shown in figure 1), the system comprising: 
a call router configured to initiate and receive calls (i.e., Contact Information Backup and Recovery (CIBR) system 100, as shown in figure 1; receiving calls from callers or subscriber; para. [0020], [0023] and dialing or initiating calls to desired contact phone number; para. [0021]); 
at least one application server in communication with the call router via a network (i.e., IVR server 422 and/or application server 423, as shown in figure 4, in communication with the CIBR system 100; para. [0025]), wherein the at least one application server is configured to: 
(i.e., IVR server 422 and/or application server 423 receiving call from user 420; para. [0025]); 
access a user account stored in a memory (i.e., accessing specific contact records in the stored database via a user ID and password; para. [0029]); 
access a plurality of contacts of the user account (i.e., accessing and retrieving the user requested contact numbers; para. [0026]); 
receive a contact selection of a selected contact (i.e., selecting a contact, contact type or specific number, etc., para. [0026]); 
assume an account identification of the user account for one or more communications (i.e., confirming a password or PIN associated with the user ID; para. [0025] wherein user account data are uniquely linked to the assigned user ID  and password; para. [0031]); and 
 	control a submission of a message associated with the assumed account identification to a mobile device of the selected contact (i.e., downloading selected contacts to a new electronic device such as smart phone; para. [0022]).
Regarding claims 2 and 3, Dunn further teaches the features of instructing or prompting the user 420 to enter or provide the password or PIN as the account identification, using the password and user ID and retrieving the records stored in the databases server 424; para. [0025]-[0026] and [0029].
Regarding claims 5 and 6, Dunn further teaches the feature of prompting the user to a contact types (i.e., mobile, business, home, or another contact type) for use as communication options and feature of selecting one of them as a communication or voice call selection (para. [0026]).


 	Regarding claim 9, Dunn further teaches the feature of transmitting the message included first letters of the last name of a target number, which refers as the contact information to the application server, as the limitations of the claim in paragraph [0025].
 	Regarding claim 10, Dunn further teaches the feature of prompting the user 420 to select a contact or contact number associated with a mobile among the contact types in paragraph [0026].
	Regarding claim 11, Dunn further teaches the feature of voice device used by the user or subscriber being as “VOIP” device 12 or “wired telephone” as PSTN device 16, as shown in figures 1 in paragraphs [0015] and [0021].
Regarding claim 12, Dunn teaches a method for accessing information via a voice device (i.e., a system as shown in figure 1), the method comprising: 
receiving a call from the voice device (i.e., Contact Information Backup and Recovery (CIBR) system 100, as shown in figure 1; receiving calls from callers or subscriber; para. [0020] and [0023]); 
prompting a caller for an account identification (i.e., prompting the subscriber or user to enter first letters of the last name of target contact, etc. presented an account identification; para. [0026]); 
	receiving an account identification of user accounts (i.e., application server receiving password or PIN presented as account identification of user accounts of the mobile communication devices 10, 12, 14 registered with CIBR system; para. [0017]);
(i.e., accessing specific contact records in the stored database via a user ID and password; para. [0029]); 
	accessing the user account stored in a memory indicated by the account identification (i.e., accessing to specific contact records using the user ID and/or password; para. [0029]);
 	access a plurality of contacts of the user account (i.e., accessing and retrieving the user requested contact numbers; para. [0026]); 
	receive a contact selection of a selected contact (i.e., selecting a contact, contact type or specific number, etc., para. [0026]); 
	announcing a plurality of communication options based on the contacts to the caller (i.e., instructing the user to press a specific number or character to connect to the selected target contact, or a different specific number or character to have the contact number spoken by the IVR announcer, para. [0026]);
	receiving a communication selection based on the communication options (para. [0027]);
 	assume an account identification of the user account for one or more communications (i.e., confirming a password or PIN associated with the user ID; para. [0025] wherein user account data are uniquely linked to the assigned user ID  and password; para. [0031]); and 
 	control a submission of a message associated with the assumed account identification to a mobile device of the selected contact (i.e., downloading selected contacts to a new electronic device such as smart phone; para. [0022]).
	Regarding claim 13, Dunn further teaches the features of instructing the user to enter a password or PIN wherein the password or PIN wherein the password and/or 
	Regarding claim 15, Dunn further teaches the feature of prompting the user to a contact types (i.e., mobile, business, home, or another contact type) for use as communication options and feature of selecting one of them as a communication or voice call selection (para. [0026]).
	Regarding claim 16, Dunn further teaches the limitations of the claim, such as using the user ID and/or password to download the caller identification information to the new smartphone in the paragraph [0029].
	Regarding claim 17, Dunn teaches a system for accessing information via a voice device (i.e., a system as shown in figure 1), the system comprising: 
	a first voice communication device (i.e., assuming that the user or subscriber lost his or her phone, using another phone to directly dialing and connection to the CIBR system 100; para. [0021]); 
	a second voice communication device (i.e., the lost, broken or damage device, etc.; para. [0020]); 
a call router configured to initiate and receive calls (i.e., Contact Information Backup and Recovery (CIBR) system 100, as shown in figure 1; receiving calls from callers or subscriber; para. [0020], [0023] and dialing or initiating calls to desired contact phone number; para. [0021]); 
at least one application server in communication with the call router via a network (i.e., IVR server 422 and/or application server 423, as shown in figure 4, in communication with the CIBR system 100; para. [0025]), wherein the at least one application server is configured to: 
(i.e., IVR server 422 and/or application server 423 receiving call from user 420; para. [0025]); 
access a user account stored in a memory (i.e., accessing specific contact records in the stored database via a user ID and password; para. [0029]); 
access a plurality of contacts of the user account (i.e., accessing and retrieving the user requested contact numbers; para. [0026]); 
receive a contact selection of a selected contact (i.e., selecting a contact, contact type or specific number, etc., para. [0026]); 
assume an account identification of the user account for one or more communications (i.e., confirming a password or PIN associated with the user ID; para. [0025] wherein user account data are uniquely linked to the assigned user ID  and password; para. [0031]), wherein account information corresponding to the identity of mobile device (i.e., the target contact correspond to the contact or contact numbers previous uploaded from one of the mobile communication devices 10, 12, 14 and stored the contact data store; para. [0017]); and 
 	control a submission of a message associated with the assumed account identification to a mobile device of the selected contact (i.e., downloading selected contacts to a new electronic device such as smart phone; para. [0022]).
 	Regarding claim 18, Dunn further teaches the three different mobile communication devices: a lost or broken communication device, another communication device used to dial and connected to the CIBR system and the mobile communication device to receive a message with downloaded telephone numbers (para. [0020]-[0022]).
	Regarding claim 19, Dunn further teaches the features of selecting a contact for a voice call (para. [0027]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2018/0196721),
 	Regarding claims 4 and 14, Dunn further teaches features of a call progress detection which recognizes different line conditions based on the selected connection 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the call progress detection of the line condition with and/or incorporate the feature of delaying for a predetermined period of time following the submission of a message associated with the assumed account identification, and following the predetermined period, initiating a voice call with the assumed account identification to the selected contact, in order to connect the user to the mobile device associated with the target contact.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2018/0196721) in view of Koch et al. (US 2011/0078501).
 	Regarding claim 7, Dunn teaches the features of downloading a list of contacts or telephone numbers previous stored in the any mobile devices 10, 12, and 14 via the data CIBR system 100 as discussed above. However, Dunn failed to clearly teach the downloaded message comprising the previously stored message comprises at least one of a previously recorded voice message and a preconfigured text message comprising text previously saved in the memory. However, Koch et al. (“Koch”) teaches a data 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the features of a downloaded message comprising the previously stored message comprises at least one of a previously recorded voice message and a preconfigured text message comprising text previously saved in the memory, as taught by Koch, into view of Dunn in order to improve the recovery of more information as well as the previous stored messages from the lost or damage mobile device.
	
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan (US 6,097,800) in view of Kimmitt et al. (US 7,929,544).
Regarding claim 1, McLellan et al. (“McLellan”) teaches a system for accessing information via a voice device (i.e., system 5, as shown in figure 1, accessing information, such as information about each outstanding card and its account number, wherein the information included a list of pre-selected authorized telephone numbers; col.2, lines 44-49 and col.3, lines 31-38), the system comprising: 
a call router configured to initiate and receive calls (i.e., PSTN node 20; col.2, lines 56-65); 
(i.e., a calling card service platform 30 connected to the PSTN node 20 via a switching system 40; col.3, lines 1-14), wherein the at least one application server is configured to: 
receive a call from the voice device (i.e., a visually impaired caller enters a network access number at a telephone and the switching system 40 or network switch recognizes as a special services call; col.4, lines 3-39); 
access a user account stored in a memory (i.e., accessing a card database 85, by a service management computer 80, for comparing the entered account number to the account numbers stored with the card database; col.3, lines 31-32 and col.4, lines 56-60); 
access a plurality of contacts of the user account (i.e., accessing and prompting the list of the pre-selected authorized telephone numbers to the caller; col.5, lines 11-14); 
receive a contact selection of a selected contact (i.e., the caller entering (or selecting) the one or two code corresponding to one of the preselected authorized telephone numbers; col.5, lines 15-20); 
assume an account identification of the user account for one or more communications (i.e., assuming that account number was entered by the caller (col.4, lines 47-60) and was determined to be valid; col.5, lines 6-10); and 
dial the telephone number selected by the caller (col.6, lines 3-7).
It should be noticed that McLellan further teaches the feature of providing a predetermined message, description or announcement of a party to be called to the caller for confirmation (col.3, lines 48-55). McLellan failed to clearly teach a feature of controlling a submission of a message associated with the assumed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of controlling a submission of a message associated with the assumed account identification to a mobile device of the selected contact, as taught by Kimmitt, into view of McLellan in order to provide or display identification information of the call to the recipient.
 	Regarding claim 2, McLellan further teaches the feature of prompting the caller to enter calling card account number as account identification and accessing the account for the pre-selected list of authorized telephone numbers (col.6, lines 25-42).
Regarding claim 3, McLellan further teaches the feature of prompting the caller to enter a PIN or predetermined code for validating the account number (col.6, lines 50-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Although the Mahaffrey et al. (US 2011/0047033 ) and Helle (US Pat. #: 6,662,023) are not applied into this Office Action, they are also called to Applicants attention.  They may be used in future Office Action(s).  Both these references are also concerned with recovery and retrieving recorded voice messages as well as lists of telephone numbers from a stolen, lost or damaged mobile phone by any communications devices used by owner of the stolen/lost/damaged phone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2021